REASONS FOR ALLOWANCE
1.	Claims 1 – 30 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
According to a prior art search on the invention, Ali et al. (WO 2020/069291 A1) disclose an apparatus of a first user equipment (UE) comprises one or more baseband processors to generate a message for a second UE to configure a New Radio (NR) vehicle-to-everything (V2X) link between the first UE and the second UE, wherein the message includes a Quality of Service (QoS) metric to encode a plurality of QoS parameters for the NR V2X link, and to encode a packet for the second UE according to the QoS parameter (abstract, para. 00064).
Lee (US Pub. No. 2019/0364402) discloses the method includes receiving a first V2X message from at least one the neighboring vehicle UE; generating a second V2X message based on the received first V2X message when an accident triggering an eCall (emergency call) occurs, checking whether the second V2X message is ready to be transmitted to the first network entity; and transmitting at least one of the eCall, a minimum set of data (MSD) forming the data component of the eCall, or the second V2X message to the first network entity according to the result of the check (abstract).
However, the cited prior arts, taken alone or in combination, fail to teach or disclose “transmitting, via the V2X sidelink communications, a second data packet in accordance with the adjusted first set of transmission parameters and the first QoS” as recited in claim 1, “receiving, via the V2X sidelink communications, a second data packet in accordance with a second set of transmission parameters based on the measured first signal quality, wherein the second data packet is received according to the first QoS” as recited in claim 20, “receiving, via the V2X sidelink communications, a second data packet in accordance with a second set of transmission parameters based at least in part on the decoded first data packet, wherein the second data packet is received according to the first QoS” as recited in claim 27, and “transmit, via the V2X sidelink communications, a second data packet in accordance with the adjusted first set of transmission parameters and the first QoS” as recited in claim 30 when considering each claim individually as a whole. 
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473